        Case 1:20-cr-10136-RGS Document 192-1 Filed 10/20/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

                      Plaintiff,

       vs.

1.     KENJI DRAYTON,
2.     WINSTON MCGHEE,
3.     HASSAN MONROE,
4.     DEREK HART,
5.     ERIC DAVIS,
6.     MAURICE COATES,                                       Case No. 20-CR-10136-RGS
7.     DERRICK HOBSON,
8.     ANDRE ECHEVARRIA,
9. .   ANTONE JEREMIAH,
10.    MARTIN ANGOMAS,
11.    MICHAEL STOKES,
12.    MICHAEL TOUSSAINT,
13.    KAREEM CHAPLIN,
14.    TATIANA MORRISSEY,
15.    RUSSELL HANKERSON,
16.    JARMINA KALLON,
17.    RENARDO WILLIAMS, and
18.    TARIK MUHAMMAD
                   Defendants.

                                     PROTECTIVE ORDER

       Motion having been made by the government pursuant to Rule 16 of the Federal Rules of

Criminal Procedure and Local Rule 116 for a protective order which prohibits the disclosure of

certain documents, and information contained therein, except for the purpose of the legal defense of

the case captioned above, and which also restricts the disclosure of documents to certain individuals

engaged in the defense of this case, it is hereby ORDERED as follows:

       1.      With respect to all documents and information disclosed by the government to

defense counsel of record under this Order, defense counsel of record may further disclose such

documents and information only for the purpose of the legal defense of the case captioned above.
        Case 1:20-cr-10136-RGS Document 192-1 Filed 10/20/20 Page 2 of 3




Defense counsel of record may disclose such documents and information to the following

individuals:

       a.      the defendant;

       b.      members of defense counsel=s offices who are directly engaged in assisting the legal

               defense of this case (defined to include partners, associates, and employees of defense

               counsel=s law firms, including secretaries and paralegals);

       c.      other persons retained by defense counsel of record for the purpose of assisting in the

               legal defense of this case, such as private investigators and experts; and

       d.      potential witnesses for the legal defense of this matter, provided that defense counsel

               of record have made a good-faith determination that such disclosure is necessary to

               the proper preparation of the legal defense of this case.

However, except for those persons named in subparagraph b. and c., copies of such documents shall

only be shown, and shall not be given, to any such individuals.

       2.      Prior to disclosing any documents or information produced by the government under

this Order to any person, defense counsel of record shall fully explain the terms of this Order and

obtain from each person to whom such disclosure is made an acknowledgment of the terms of this

Order and their agreement to comply with its terms. Each person to whom disclosure is made shall

endorse a copy of this Order, which defense counsel shall preserve.

       3.      Only defense counsel of record and their agents (as defined in Paragraph 1.b.) may

disseminate documents and information which have been disclosed by the government under this

Order. Neither the defendant, nor any other person receiving such documents and information, is

permitted to disseminate or disclose such documents or information for any purpose at any time.




                                                 2
        Case 1:20-cr-10136-RGS Document 192-1 Filed 10/20/20 Page 3 of 3




       4.      The government shall identify the documents and information subject to this

Order at the time the documents are produced to defense counsel of record and, where practical,

include the header “SUBJECT TO PROTECTIVE ORDER DATED [DATE]” on the document.

       5.      In the event defense counsel of record contend that any document or information

produced pursuant to this Order should not be covered thereunder, defense counsel of record

shall notify the government in writing of the document or information and stated reasons why the

document or information should not be covered by the Order. If the parties are unable to reach

agreement, defense counsel of record reserves the right to file a motion for relief from this Order

with the Court as to the document or information at issue.




________________                              _________________________________
DATE                                          United States District Judge
                                              United States Magistrate Judge




                                                 3
